    3:18-cv-03227-TLW-PJG          Date Filed 01/10/19      Entry Number 8       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Heidi Tolles,                                   )   Civil Action No. 3:18-cv-03227-TLW-PJG
                                                 )
                                    Plaintiff,   )
                                                 )
                 vs.                             )
                                                 )   JOINT RULE 26(f) DISCOVERY PLAN
 Corporate Solutions, LLC, and University        )
 of South Carolina,                              )
                                                 )
                                 Defendants.     )
                                                 )

       Pursuant to Federal Rule of Civil Procedure Rule 26(f), the parties hereby submit the

following proposed discovery plan. This plan is incorporated by reference into the parties’ Rule

26(f) Report.

       (A)    What changes should be made in the timing, form, or requirement for
disclosures under Rule 26(a), including a statement as to when disclosures under Rule
26(a)(1) were made or will be made.

      The parties have agreed to waive Rule 26(a)(1) initial disclosures.

      (B)    The subjects on which discovery may be needed, when discovery should be
completed, and whether discovery should be conducted in phases or be limited to or focused
upon particular issues.

       The parties agree that discovery should be conducted on issues relating to liability,

damages, and affirmative defenses in accordance with the Federal Rules of Civil Procedure. The

parties discussed Plaintiff’s intention to file a Charge with the Equal Employment Opportunity

Commission regarding a potential Americans with Disabilities Act (“ADA”) violation. The parties

agreed to conduct discovery on this potential claim. At this time, the parties further agree that

discovery does not need to be conducted in phases or limited to or focused upon particular issues.




                                                 1
FPDOCS 34825976.1
    3:18-cv-03227-TLW-PJG           Date Filed 01/10/19      Entry Number 8          Page 2 of 3




      (C)     Any issues about disclosure, discovery, or preservation of electronically stored
information, including the form or forms in which it should be produced.

        The Parties are, at this time, unaware of any issues with respect to electronically stored

information. The parties agree to discuss the parameters and costs of electronic discovery if an

issue arises.

       (D)    Any issues about claims of privilege or of protection as trial-preparation
materials, including – if the parties agree on a procedure to assert these claims after
production – whether to ask the court to include their agreement in an order under Federal
Rule of Evidence 502.

        No issues regarding claims of privilege or protection of trial preparation materials are

anticipated at this time.

       (E)     What changes should be made in the limitations on discovery imposed under
these rules or by local rule, and what other limitations should be imposed.

        The parties agree that no changes should be made in the limitations on discovery imposed

by the Federal Rules of Civil Procedure or the Local Rules at this time, but that either party may

seek to do so if it becomes necessary.

       (F)     Any other orders that the court should issue under Rule 26(c) or under Rule
16(b) and (c).

        Defendant Corporate Solutions, LLC requests that the Court issue a Confidentiality Order,

to be provided separately following review by Plaintiff, to protect employee privacy rights and

confidential and proprietary information. The parties do not currently request, but do not waive

the right to request, a Pre-Trial Conference pursuant to Rule 16(c) in the future.



                            [SIGNATURES ON FOLLOWING PAGE]




                                                 2
FPDOCS 34825976.1
    3:18-cv-03227-TLW-PJG         Date Filed 01/10/19   Entry Number 8       Page 3 of 3




By: s/ C. Frederick W. Manning II                       By: s/Bryn C. Sarvis______________
C. Frederick W. Manning II (FID 7001)                   Bryn C. Sarvis (FID 10478)
fmanning@fisherphillips.com                             3424 Augusta Highway
Phillips L. McWilliams (FID 11992)                      Gilbert, SC 29054
pmcwilliams@fisherphillips.com                          bsarvis@sarvislaw.com
FISHER & PHILLIPS LLP                                   SARVIS LAW, LLC
1320 Main Street, Suite 750                             (803) 785-5525
Columbia, South Carolina 29201
Telephone: (803) 255-0000
Facsimile: (803) 255-0202

Attorneys for Defendant Corporate Solutions, LLC        Attorney for Plaintiff Heidi Tolles

Columbia, South Carolina                                Gilbert, South Carolina
January 10, 2019                                        January 10, 2019


By: s/ R. Hayne Hodges III
R. Hayne Hodges III (FID 9663)
GIGNILLIAT, SAVITZ & BETTIS, L.L.P.
900 Elmwood Avenue, Suite 100
Columbia, South Carolina 29201
Phone: (803) 799-9311
Fax: (803) 254-6951
hhodges@gsblaw.net

Attorney for Defendant University of
South Carolina

Columbia, South Carolina
January 10, 2019




                                             3
FPDOCS 34825976.1
